Per Curiam. The petitioner, Albert Lee Johnson, appears pro se and requests that we order the circuit judge, Fred D. Davis, to hear his complaint regarding parole eligibility which was filed on January 25, 1993. On August 17, 1993, Johnson moved for a trial setting. He states that the circuit judge has not set the matter down for trial. There has been no response from the respondents.  We first observe that the record before us does not indicate whether the circuit judge has been served by Johnson with the complaint and summons. Without service, the circuit judge may well not even know that the complaint has been filed. Certainly, there is no obligation to answer or set this matter down for trial if the matter has not come to his attention.  Secondly, we decline to force the circuit judge to set this matter down for trial, assuming the judge has been properly served. We have stated in the past that effective control of the docket is a matter for the trial judge. See, e.g., Insurance from CNA v. Keene Corp., 310 Ark. 605, 839 S.W.2d 199 (1992); Brown v. Wood, 257 Ark. 252, 516 S.W.2d 98 (1974). We are reluctant to interfere with the circuit judge’s control of his docket under these facts. The request that we waive a federal requirement for habeas corpus is frivolous on its face. The petition is denied.